T~~ATTORNEYGENES
                               OF TEXAS                          ~"

  WI&       WILSON                       February    17, 1958
A-RNEY         GEN~RAI.



         Mr. H. C. Pittman,‘Jr.                     Opinion     No. WW-368
         Chairman
         Industrial    Accident Board               Re:   Are weekly compensation
         Austin,    Texas                                 benefits   and medical     bene-
                                                          fits extended    to employees
                                                          of State Schools,    counties,
                                                           municipalities    and the
                                                           Texas Highway      Department     by
                                                            reason of Article     0306 of
         Dear   Sir:                                        the 55th Legislature.

                You have asked our opinion as to whether               the amendments
     to Sections      7, 7-c, 8, 10, 11 and 12 of Article       8306, Vernon’s     Civil
     Statutes,    made by the Legislature          in House Bill 433, Acts,       55th
     Legislature,       Regular    Session,    1957, Chapter 397, page 1186, apply
     to the employees         of Texas A. & M. College         (Art. 8309-B, V.C.S.),
     counties    (Art. 8309-C,        V.C.S.),  the University    of Texas (Art. 8309-D,
     V.C.S.),    cities,   towns and villages       (Art. 8309-E,    V.C.S.),   Texas
     Technological        College    (Art. 8309-F, V.C.S.),      and the State Highway
     Department        of Texas    (Art. 6674s, V.C.S.).       Each of these latter Acts
     adopts certain provisions            of the Workmen’s      Compensation      Act, in-
     cluding those involved          in this request.     The specific    legal problem
     invoived,is     whether     the Acts adopting the Workmen’s            Compensation
     Law for these groups of employees                also adopted subsequent      amend-
     ments to the Sections          adopted.

              House Bill 433, supra, wc7.s nn.r:t.::l by the Legislature   sub-
     sequent to the adopting Acts refcrrcil     t,> above.  Therefore,   none of
     the adopting Acts refer  to House Bill 413, and if House 433 is to
     apply to the employees   of the entities   above named, it can only be
     through the adopting Acts applying     to future changes in the Sections
     adopted.

              The laws providing         workmen’s      compensation    for the em-
     ployees  of Texas A. &. M.         College    and counties   adopt the above
     Sections  of the Workmen’s         Compensation       Act, “as amended”.     All
     the other Acts named above            list the Sections   adopted “as amended
     by [a specific  session  law]       I’.

              In Trimmier     v. Carlton, 116 Tex. 572, 296 S.W. 1070 (1927)
     the Supreme     Court of Texas succinctly    stated the law to be applied
     to this situation  as follows:
Mr.   H. C. Pittman,            Jr.,   page   2   (WW-368)


                0
                    *   .   .




                 “Statutes   which refer      to other statutes
          and make them applicable           to the subject     of
          legislationare      called ‘reference       statutes,’
          and are a familiar        and valid mode of legisla-
          tion.    The general     rule is that when a statute
          is adopted by a specific        descriptive     reference,
          the adoption takes the statute as it exists at
          that time, and the subsequent           amendment      there-
          of would not be within the terms of the adopting
          act, But when the language            of the adopting act
          is such as to evidence        an intention on the part
          of the Legislature       that the act as it then existed
          and as it might thereafter         be amended was to be
          adopted, then the courts will give effect to that
          intention,    and the adopted act and amendments
          thereto will be held to be within the meaning
          of the adopting act and to govern the subject-
          matter    thereof.      . . .”

           As we have stated, the laws adopting the Workmen’s
Compensation         Act for University      of Texas,     city, town or village,
Texas Technological          College    and State Highway,Department             of
Texas employees,         did so by naming the Sections            adopted together
with their amendments,           citing the amendments          by their specific
session     law citations.     We think it clear that, under the rule
of the Trimmier         case, such an adoption of another statute is not
sufficient     to adopt subsequent       amendments       thereto.    Accordingly,
it is our opinion that the amendments              to Sections     7, 7-c, 8, 10,
11 and 12 of Article      8306, Vernon’s        Ci~vil Statutes,    by House Bill
433, Acts, 55th Legislature,           Regular   Session,      1957, Chapter 397,
page 1186, do not apply to the employees              of the University       of
Texas,     cities,   towns or villages,     Texas Technological          College
or the State Highway        Department       of Texas.      It has .been prev-
iously so held by this office in a similar             situation.    Attorney
General’s       Opinion V-539.

          The laws providing       workmen’s      compensation     for employ-
ees of Texas A. & M. College           and counties (cited supra) adopt
certain Sections     of Article    8306, Vernon’s      Civil Statutes,  “as
amended”.       Under the Trimmier         case, we are to determine        the
intention   of the Legislature      in using the words      “as amended”.
If the Legislature     intended these words to mean “as amended
from time to time”        then the amendments        to Sections   7, 7-c, 8,
10, 11 and 12 by House Bill 433, will apply to these employees.
However,     if by using these words the Legislature           intended to
say   “as  amended    heretofore”,      then  the  amendments      will not
apply.
Mr. H. C. Pittman,   Jr., page 3 (WW-368)



         We think the latter meaning is intended in this instance.
First,  the “amended”    is used in the past tense, and no indica-
tion of in future thought is given.   Second, the history of the
two Actri-d         would indicate that the words “as amended”
were used as a term of convenience to include all prior Acta
amending the original Workmen’s Compensation Act. When
the original adopting Acts for Texas A. & M. College and
counties were adopted, the Sections adopted were grouped, in
such a manner that the amendments subsequent to the ,origlnd
Workmen’s Compensation Act were listed fotlowlng the sections
which they amended. In other words, there would be a listing’
of three or four Sections by oumher, followed by, for example,
“as amended by House Bill NO. 10, Acts 1947,‘FLftieth LegisLa-
ture;“.   The listing, in this manner of ,the &irty-six   ?r SO
Sections adopted consumed lover one-half      page in the seasion
acts, and involved the citation of,approximately cighteaa sos-
sion acts in each of these adoptiw.laws.      SWo the
amended” are both short and all-inchisive, it appears?   x;@E
words were used to obviate the necessity of listing aIf these
sessionacts   andto negate the possibility    of omitting an amend-
ment through,error.

        Therefore,~ .it is our opinion that the Legislature  in-
tended the words   ‘!a$, .amended!’ to apply retrospectively  aid
not prospectively.    Accordingly,  the amendments to Sections
7, 7-c, 8, 10, 11and, U of Article 8306, Vernon’s Civtl Statutes,
made by House Bill 433, Acts 55th Legislature,       Regular Session
1957, Chapter 397, page 1186do not apply to the employtee .of
Texas a. & M. Colbge~ or ‘counties under the terms of t& ro-
spective above ,cited statutes.

                               SUAMARY

              Amendments’to     Artiele.8306,  Verti’r    Civil S-t-
         uteb, siabsequent to Articles    8309,b,~ 8309-c, 8309-6,
         869-e.    83094 ,, Andy66746, Vernon’s Civil Statutes,
        .d-0not apply to the emplqyees cwered by those latter
         Acts because the adoptive provisions       of such latter
        Acts do not contemplate adoption of future amendments
         to Article 8306, VcirAoti’s Civil Statutea.

                                       Very trdy ybrl;




JHM:mg:~wb: ps
Mr.     H. C. Pittian,     Jr.,    page 4    (VW-368)



APPROVED:

OPINION       COMMITTEE

Gee.    P. Blackburn,      Chairman

Cecil    C. Rotsch

J. Msrk     McLaugh&ln

J. Milton     Richardson

REVLEWED         FOR     THE      ATTORNEY      GENERAL

BY:      W. V. Geppert




                                      ..